                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ANDERSON DIVISION

 Shanna Zareski, individually, as executor      §
 and as Personal Representative of the          §
 Estate of Michael Zareski, deceased;           §
 Dawn Stelling, individually, as executor       §
 and as Personal Representative of the          §
 Estate of Robert Stelling, deceased; and       § PLAINTIFFS’ MEMORANDUM IN
 Joshua Reikes, individually.                   §  OPPOSITION TO DEFENDANT’S
                                                § MOTION FOR JUDGMENT ON THE
                                Plaintiffs;     §          PLEADINGS
                                                §
                                                §
                vs.                             §
                                                §
                                                §
 Champion Aerospace LLC,                        §
                                                §
                                Defendant.      §


       Plaintiffs submit this memorandum in opposition to Defendant’s Motion for Judgment on

the Pleadings (“the Motion”). For a multitude of legal and policy reasons as stated herein, the

Motion should be denied.

                                        INTRODUCTION

       This case stems from a plane crash that injured two people and killed two more, leaving

two widows and seven children without their fathers. This crash was caused by defective aircraft

engine magnetos designed, manufactured, tested and distributed in South Carolina by Defendant

Champion Aerospace LLC (“Defendant”), a company headquartered in Liberty, South Carolina.

After placing its magnetos into the stream commerce in South Carolina, Defendant’s defective

products were installed on an airplane and, after only 50 hours in service, caused an engine failure

resulting in a crash landing and catastrophic post-crash fire.



                                                  1
           The claims in this matter have been brought by three individual plaintiffs—Shanna Zareski,

Dawn Stelling, and Joshua Reikes—who are seeking relief for injuries they personally suffered. 1

Plaintiffs Zareski and Stelling also maintain claims for wrongful death and survival in their

representative capacity as executors of their deceased husband’s Estates, for which they and their

seven children are the beneficiaries.

           Defendant is improperly asking this federal court to dismiss Plaintiffs’ claims by applying

a state procedural statute (the “Door-Closing Statute”) that is inapplicable to the parties at issue,

and that was designed to preclude litigation of claims “unconnected” to South Carolina. This

statute, however, is simply inapplicable to the claims at hand; first, because it does not apply to

limited liability companies like Defendant; and second and more importantly, because these claims

arose in, are inextricably linked to, and are connected to South Carolina. Further, as Plaintiffs

demonstrate herein, even if the statute does apply to the present matter, there are clear

countervailing federal interests that preclude its application to this case, where South Carolina is

not only the most appropriate forum, but the only forum in which Plaintiffs can practically seek

justice.

                                      STANDARD OF REVIEW

           When reviewing a motion for judgment on the pleadings, courts apply “the same standard

for Federal Rule of Civil Procedure 12(c) motions as for motions made pursuant to Rule 12(b)(6).”

Indep. News, Inc. v. City of Charlotte, 568 F.3d 148, 154 (4th Cir. 2009). “Thus, the court may

grant Defendant's Rule 12(c) motion only “if, after accepting all well-pleaded allegations in the

plaintiff's complaint as true and drawing all reasonable factual inferences from those facts in the




1
 Plaintiffs Stelling and Reikes were injured in the crash, and Plaintiffs Stelling and Zareski also
suffered loss of consortium as a result of their husband’s deaths in the Incident.
                                                    2
plaintiff's favor, it appears certain that the plaintiff cannot prove any set of facts in support of his

claim entitling him to relief.” Hardy v. Lewis Gale Med. Ctr., LLC, 377 F. Supp. 3d 596, 604–05

(W.D. Va. 2019) (citing PETA v. U.S. Dept. of Agric., 861 F.3d 502, 506 (4 th Cir. 2017)).

         In resolving this Motion, the court may consider the pleadings, relevant facts obtained from

the public record, and exhibits to the motion that are “integral to the complaint and authentic.”

Charleston Waterkeeper v. Frontier Logistics, L.P., -- F. Supp 3d. --, 2020 WL 5629717, at *2

(D.S.C. 2020) (quoting Massey v. Ojaniit, 759 F.3d 343, 347 (4th Cir. 2014)).

                                            ARGUMENT

         Defendant’s position is based solely upon its improper application of South Carolina’s

“Door-Closing” statute to the facts of this case. The statute sets forth the following:

                An action against a corporation created by or under the laws of any
                other state, government or country may be brought in the circuit
                court:

                (1) By any resident of this State for any cause of action; or

                (2) By a plaintiff not a resident of this State when the cause of action
                shall have arisen or the subject of the action shall be situated within
                this State.

S.C. Code Ann. § 15-5-150 (hereinafter the “Door-Closing Statute”) (emphasis added). The South

Carolina Supreme Court held that this statute pertains to a party’s “capacity to sue.” Farmer v.

Monsanto Corp., 353 S.C. 553, 557, 579 S.E.2d 325, 327 (2003).

         As set forth below, the Door-Closing Statute does not preclude Plaintiffs’ claims, and

dismissal based thereon would be contrary to the clear language and purpose of the statute, case

law, and both state and federal public policy.

    I.      The Door-Closing Statute does not apply to limited liability companies




                                                   3
       The Door Closing Statute applies to “[a]n action against a corporation created by or under

the laws of any other state. . . .” S.C. Code Ann. § 15-5-150 (emphasis added). Defendant

Champion Aerospace, LLC is a limited liability company, not a corporation. “If a statute's language

is plain and unambiguous and conveys a clear and definite meaning, there is no occasion for

employing rules of statutory interpretation and the court has no right to look for or impose another

meaning.” Eagle Container Co., LLC v. Cty. of Newberry, 666 S.E.2d 892, 896 (S.C. 2008),

quoting Miller v. Doe, 441 S.E.2d 319, 321 (S.C. 1994). As a result, the Door-Closing Statute does

not apply to a case brought against Defendant Champion, an LLC, not a corporation.

       According to the annotated credits of the statute, the Door-Closing Statute was enacted in

1870. Then, in 1994, South Carolina enacted the South Carolina Limited Liability Company Act

(“SCLLCA”). Act No. 448, 1994 S.C. Acts ___. Section One of the enacting legislation contained

the SCLLCA itself, but other sections of the same legislation addressed portions of the South

Carolina Code of Laws that necessarily changed due to the introduction of the LLC as a business

entity. Section Two of the legislation, for example, added S.C. Code Ann. § 12-2-25 to the taxation

volume of the Code of Laws to specify that the word “‘corporation’ includes a limited liability

company or professional or other association taxed for South Carolina income tax purposes as a

corporation.” S.C. Code Ann. § 12-2-25(A)(3). Nowhere else within this enacting legislation,

however, did the General Assembly equate “corporation” with “limited liability company.” 2

Clearly, however, if the General Assembly wished limited liability companies to be considered

“corporations” under the Door-Closing Statute, it knew how to do so. “Under our general rules of

construction, the words of a statute must be given their plain and ordinary meaning without resort



2
  The SCLLCA would be replaced by the Uniform Limited Liability Company Act just two years
later. Act No. 343, 1996 S.C. Acts ___. The new legislation did not alter S.C. Code Ann. § 12-2-
25(A)(3). Rather it recognized the statute’s preservation. See S.C. Code Ann. §§ 33-44-201, -1001.
                                                 4
to subtle or forced construction to limit or expand the statute's operation.” State v. Muldrow, 559

S.E.2d 847, 849 (S.C. 2002), citing State v. Grooms, 540 S.E.2d 99 (S.C. 2000). The plain words

of the Door-Closing Statute—especially when viewed in the context of related amendments to the

Code—expressly limit its application to corporations; thus, claims against Defendant, a limited

liability company, such as those in the present case, are not limited by the statute.

    II.      The Door-Closing Statute does not apply to claims against Defendant, because
             Plaintiffs’ claims arise from acts and omissions that occurred in South Carolina.

          Even if the Court were to expand the Door-Closing Statute beyond corporations, to claims

against a limited liability company such as Defendant, the statute expressly permits Plaintiffs to

bring their causes of action because they arise from acts and omissions Defendant committed

entirely within this State. See S.C. Code Ann. § 15-5-150(2).

          The Door-Closing Statute is concerned with “provid[ing] a forum for wrongs connected

with the state while avoiding the resolution of wrongs in which the state has little interest.” Murphy

v. Owens-Corning Fiberglass Corp., 590 S.E.2d 479, 481 (S.C. 2003). To further that goal, the

statute expressly permits claims by nonresidents where “the cause of action arises in the state or

the subject of the action is situated in the state.” Smith v. Mack Trucks, Inc., 991 F.2d 791 (4th

Cir. 1993) (emphasis added). “A cause of action ‘arises’ when an act or omission that creates the

right to bring the suit happens or begins.” Murphy v. Owens Corning Fiberglass Corp., 550 S.E.2d

589, 594 (S.C. Ct. App. 2001) (overruled on other grounds). 3



3
 The South Carolina Court of Appeals issued this opinion sitting en banc. The supreme court later
affirmed that opinion in Murphy v. Owens-Corning Fiberglass Corp., 590 S.E.2d 479 (S.C. 2003).
The Court of Appeals opinion remains relevant to the determination of when or where a cause of
action arose. In his concurring opinion to the supreme court’s ruling, Chief Justice Toal advocated
for a clear adoption of the court of appeal’s distinction between arise and accrue. Then Justice
Pleicones, writing for the majority, stated “[w]e do not perceive any meaningful distinction
between our resolution of [the Door-Closing issue] and that of the concurring opinion.” Murphy,
590 S.E.2d 479, n. 5 (S.C. 2003). The majority simply did not believe it needed to determine both
                                                  5
        Plaintiffs’ claims against Defendant are inextricably tied to South Carolina. Every act and

omission alleged in the complaint occurred in South Carolina. Compl. ¶¶ 10, 19, 20. Defendant

designed and manufactured the subject magnetos at its facilities in South Carolina. Compl. ¶¶ 20,

21. Defendant issued its warranties, distributed and shipped the subject magnetos from South

Carolina. Defendant even attests that, after its products left South Carolina, it never again touched

the products. (Exhibit A—Champion Moton to Quash at 3-4). While the products were shipped

to Texas, and then to California, where the plane crashed, due to the nature of air travel, the location

of the crash was a mere fortuity; the airplane could have crashed anywhere in the world, including

in South Carolina. Therefore, the only relevant facts pertaining to Plaintiffs’ claims are tied

squarely to South Carolina, and only South Carolina.

        In fact, Plaintiffs initially brought claims against Defendant in California, yet Defendant

refused to allow suit to proceed in California. 4 In doing so, Defendant unequivocally stated that

“none of Plaintiffs’ claims arise out of, let alone are ‘substantially connected’ to, conduct by

[Defendant] in California.” (Exhibit A—Champion’s Motion to Quash at 14). Now, however,

Defendant disingenuously argues precisely the opposite in the instant motion, claiming that

“Plaintiffs’ Causes of Action Arose in California, Not South Carolina.” See [ECF Doc. 10] Mot.

at p. 6. Defendant has already admitted that Plaintiffs’ claims did not arise in California as they

now claim, and for the reasons stated infra, were correct in so admitting previously.



when the cause of action arose and when it accrued given the case’s procedural posture. Id.
Therefore, both Murphy opinions are insightful. To wit, the supreme court later cited the Murphy
court of appeals opinion favorably. Henderson v. Allied Signal, Inc., 644 S.E.2d 724, 727 (S.C.
2007).
4
  In the California action, Defendant moved to quash based on lack of personal jurisdiction. See
Exhibit A—Champion Motion to Quash. Based on the assertions Defendant made under oath in
furtherance of its Motion to Quash, Plaintiffs agreed to dismiss Defendant from the California
action, and to re-file in South Carolina.
                                                   6
          Each of Plaintiffs’ tort claims arises from Defendant’s actions and inactions in this State.

“A cause of action ‘arises’ when the act or omission that creates the right to bring suit happens or

begins.” Murphy, 550 S.E.2d at 593-94 (S.C. Ct. App. 2001). The airplane engine component

products at issue here (the magnetos) were designed and manufactured in Liberty, South Carolina.

Compl. ¶¶ 19, 20. Decisions related to the manufacture, as well documents and witnesses related

to failed products are located in South Carolina. In Champion’s own words, “any witnesses and

documents relating to any claims against Champion are located in South Carolina.” (Exhibit A—

Champion’s Motion to Quash at 15). Indeed, Champion claimed while arguing that California

lacked personal jurisdiction over it, “South Carolina, Delaware, 5 and Ohio6…have an interest in

protecting [their] businesses at home there and adjudicating disputes that will impact their

livelihood.” (Exhibit A—Champion’s Motion to Quash at 14).

          Defendant’s Motion endorses a blatant fallacy that, for it to be sued in South Carolina, the

plane must have crashed in South Carolina. In support of that position, Defendant cites what it

characterizes as “a long line of South Carolina cases support[ing] [its] conclusion.” However, the

cited cases are not pertinent to the issue of where a cause of action arises. See e.g., Parsons v.

Uniroyal-Goodrich Tire Corp., 438 S.E.2d 238 313 S.C. 394, (1993) (the issue of whether the



5
    See discussion, infra, regarding Plaintiffs’ ability to litigate and to obtain full relief in Delaware.
6
  Plaintiffs dispute that Ohio would have personal jurisdiction over these claims, if this is indeed
even what Defendant meant when it argued Champion was “at home” in Ohio. Champion’s sole
member is a corporation with its principal place of business in Ohio. Pursuant to Daimler AG v.
Bauman, however, a limited liability company is not subject to suit in every state where its
members are citizens. 571 U.S. 117, 134 S. Ct. 746 (2014). See also, Mountain Funding, LLC v.
Blackwater Crossing, LLC, No. 3:05CV513-MU, 2006 WL 1582403, at 3 (W.D.N.C. June 5,
2006)(unpublished)(“the practice of disregarding a limited liability company as an entity and
looking to the citizenship of its member is only used to determine whether a court has diversity for
subject matter jurisdiction.”). Defendant admits that Ohio does not have personal jurisdiction by
omitting it from their instant motion as an alternative forum in which Plaintiffs could have asserted
their claims.
                                                      7
cause of action arose in South Carolina was not before the court. The singular issue on appeal that

the court could consider was the relevance of corporation’s principal place of business.); Nix v.

Mercury Motor Exp., Inc., 242 S.E.2d 683 (S.C. 1978) (the issue of whether the cause of action

arose in South Carolina was not before the court. The negligent actions and damages occurred out

of the state.); Gibbs v. Young, 130 S.E.2d 484 (S.C. 1963) (the issue of whether the cause of action

arose in South Carolina was not before the court. The negligent actions and damages occurred out

of state).

        Instead, there are only three cases relevant to a discussion of when and where a cause of

action arises for purposes of the Door-Closing Statute: the Murphy opinion from the South

Carolina Court of Appeals, 550 S.E.2d 589, the Murphy opinion from the South Carolina Supreme

Court, 590 S.E.2d 479, and Cornelius v. Atlantic Grey Hound Lines, 180 S.E. 791, 791-92 (S.C.

1935). In the court of appeals’ Murphy opinion, the court directly addressed the difference between

the terms “accrue” and “arise,” and discussed the policy considerations behind the Door-Closing

Statute. See Murphy, 550 S.E.2d at 593-94. The court concluded “[a] cause of action ‘arises’ when

the act or omission that creates the right to bring suit happens or begins” while “[a] cause of action

‘accrues’ when it becomes ‘complete so that the aggrieved party can begin and prosecute such

action.’” Id. With those definitions in place, the court held “the alleged wrongdoing . . . originated

in South Carolina. [The Plaintiffs’] claims, therefore, arose in this state even though they did not

accrue until the mesothelioma was diagnosed.” Id. (emphasis in original).

        The Supreme Court agreed, affirming the opinion of the Court of Appeals. Murphy, 590

S.E.2d at 482. Specifically, the Supreme Court held “[t]he fact that the legal wrong did not result

in injury and/or damages until the Plaintiff had left the state does not foreclose a suit under the

door closing statute.” Id. at 482. Of note, the “traditional tort settings” language Defendant



                                                  8
Champion cites from Murphy was specifically considered and disregarded by the Supreme Court

in determining when and where a cause of action arose. Id. (“We find that it is not appropriate to

apply a strict accrual test to . . . tort actions brought by a nonresident against a foreign

corporation.”).

       The Cornelius v. Atlantic Grey Hound Lines court was likewise tasked with determining

when and where a cause of action arose; however, the facts of that case clearly distinguish it from

the case at hand, limiting its applicability. In Cornelius, the Plaintiff purchased a bus ticket to

transport her across the eastern United States. See 180 S.E. 791, 791-92 (S.C. 1935). During her

travels, she boarded and disembarked from various buses and bus lines. Id. At each stage, a

portion of her ticket was removed, and she was returned the remainder. Id. When she later

attempted to board a bus in Camden, South Carolina, the foreign defendant bus line refused her

ticket and ejected her from the bus. Id. She sued based on the ejectment as well as the fact she

was ejected “’in a rude manner.’” Id. at 93. On those facts, the court determined the cause of

action arose in South Carolina and suit could be brought in South Carolina by a nonresident

individual against the foreign corporation. Id. However, the Cornelius decision and facts from

almost 90 years ago have little relevance to the case sub judice, for the negligent acts alleged differ

significantly. Here, the Plaintiffs allege that all Defendant’s negligent acts and omissions in

traditional tort and product contexts occurred in South Carolina, while only the harms fortuitously

occurred in California. See generally Compl. The context and allegations of Cornelius are

incongruent with the facts at bar. Thus, the Cornelius opinion is inapplicable to the case at hand;

it does not instruct that the Door-Closing Statute applies to this case or that the doors of South

Carolina federal court are closed to Plaintiffs. Plaintiffs also note the South Carolina Supreme




                                                  9
Court interpreted the Door-Closing Statute and facts of the Cornelius case to open the doors of

South Carolina’s courts, not close them.

       Moreover, Plaintiffs’ Complaint includes breach of warranty claims, which sound in

contract. See, e.g., Compl. ¶¶ 47-50. See Colleton Preparatory Acad., Inc. v. Hoover Universal,

Inc., 666 S.E.2d 247, 255 (S.C. 2008) (overruled on other grounds) (“Three theories of liability

are available to an individual in South Carolina who has suffered a loss as the result of a defective

product: breach of warranty, which sounds in contract, and strict liability and negligence, both of

which sound in tort.”). Champion acknowledges such warranties in its answer. Ans. ¶ 49 (“the

parties are directed to Champion’s warranties applicable to each magneto.”). Further, publicly-

available documents related to Champion’s express warranties, show their nexus with, and only

with, South Carolina. (Exhibit B—Champion Warranty at 3).7

       “When a contract is involved, the question for purposes of the door-closing statue is

whether the contract was made or was to be performed in South Carolina.” Snell v. Golden Rule

Ins. Co., C.A. 6:08-3555-MHM, 2009 WL 185723, at *2 (D.S.C. 2009) (unpublished); see also

Hencely v. Fluor Corp., Inc., 475 F. Supp. 3d 464, 467 (D.S.C. 2020) (Door-Closing Statute

satisfied where contract “which forms the basis of Plaintiff's breach of contract claim and serves

as the source of various duties that Fluor is alleged to have breached in Plaintiff's other claims,




7
  As discussed infra, the issue of where the breach of warranty and other claims arose are fact
intensive, making it unsuitable for determination in its current posture; however, these warranty
documents are integrally tied to both Plaintiffs’ Complaint and the admissions in Defendants’
Answer. see Charleston Waterkeeper, 2020 WL 5629717, at *2 (On Rule 12(c) motion, “the court
may consider the pleadings . . . relevant facts obtained from the public record, and exhibits to the
motion that are “integral to the complaint and authentic.”); see also Kassem v. Ocwen Loan
Servicing, LLC, 704 Fed. Appx. 429, 432 (6th Cir. 2017). Either more discovery is necessary to
fully resolve this issue, see Fed. R. Civ. P. 12(d), or Plaintiffs submit that these documents and the
other materials from the public record, like those filed by Defendants in state court and subject to
judicial notice, merit denial of this Rule 12(c) motion.
                                                 10
was centrally administered from Fluor's corporate offices in Greenville, South Carolina.”). The

presence of the contractual warranty claims, the performance of which would be completed in

South Carolina, which originated in South Carolina, and which generate the South Carolina source

of many of Defendant’s tort duties, forecloses all arguments that the Door-Closing Statute prevents

Plaintiffs from bringing their claims.

          In essence, the facts and relevant case law lead to the conclusion that this cause of action

arose in South Carolina, as a result of the tortious conduct of Champion that occurred solely in

South Carolina, and their entering into and/or performing a contract (i.e., a warranty) in South

Carolina. The defective products were fully designed, manufactured and warrantied within the

state of South Carolina. Compl. ¶¶ 19-20. All documents and witnesses related to the tortious

conduct are found in South Carolina. (Exhibit A—Champion Motion to Quash at 15).

          While the result of the Defendant’s acts and omissions did not come to pass until the plane

crash in California, the tortious conduct giving rise to that tragedy occurred wholly within the State

of South Carolina. See Murphy, 550 S.E.2d at 595 (S.C. Ct. App. 2001) (stating plaintiff

demonstrated a “sufficient connection to this state by showing that the act giving rise to the right

of action occurred in South Carolina.”); Hencely, 475 F. Supp. 3d at 467. Indeed, Champion has

not established any facts to indicate that any of its alleged conduct occurred outside of South

Carolina. Therefore, Plaintiffs respectfully request this court find the causes of action alleged in

their Complaint arose in the state of South Carolina for purposes of the Door-Closing Statute, and

that Door-Closing Statute does not preclude Plaintiffs’ claims.

   III.      Fed. R. Civ. P. 17(b) precludes application of the Door-Closing Statute to claims
             by the individual Plaintiffs in federal court.
          Additionally, the Defendant’s motion as to the Plaintiffs, in their individual capacity,

should be denied because the Door-Closing Statute conflicts with Fed. R. Civ. P. 17(b). As noted


                                                  11
above, the Door-Closing Statute “determines the capacity of a party to sue.” Farmer v. Monsanto

Corp., 579 S.E.2d 325, 327 (S.C. 2003).8 By its plain terms, so does Rule 17. The Supreme Court

recently reiterated the procedure for resolving whether a federal rule conflicting with a state statute

controls.

               The framework for our decision is familiar. We must first determine
               whether [the federal rule] answers the question in dispute. If it does,
               it governs—[state statute] law notwithstanding—unless it exceeds
               statutory authorization or Congress's rulemaking power. We do not
               wade into Erie's murky waters unless the federal rule is inapplicable
               or invalid.

Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 398, 130 S. Ct. 1431,

1437, 176 L. Ed. 2d 311 (2010). Applying this framework reveals that Fed. R. Civ. P. 17 – not the

Door-Closing Statute – establishes the Plaintiffs’ capacity to sue in this matter.

            a. Rule 17 addresses Plaintiffs’ “capacity to sue”

       The question in dispute is whether Plaintiffs have capacity to bring suit. Fed. R. Civ. P.

17(b) provides an answer:

               Capacity to sue or be sued is determined as follows:

               (1) for an individual who is not acting in a representative capacity,
               by the law of the individual's domicile;
               …
               (3) for all other parties, by the law of the state where the court is
               located…

Fed. R. Civ. P. 17. Thus, as to the Plaintiffs’ bringing claims in their individual capacities—Shanna

Zareski, Dawn Stelling, and Joshua Reikes—the federal rule controls their capacity to sue and

makes this determination under the laws of their home states. Whereas all three reside in states


8
  This ruling overturned a long line of authority in which the South Carolina Supreme Court
“framed the issue of the door-closing statute as one of subject matter jurisdiction as held previously
by this Court.” Farmer, 579 S.E.2d at 327.


                                                  12
other than South Carolina, South Carolina’s Door-Closing Statute is irrelevant to their capacity to

bring individual claims. As to the Plaintiffs’ suing in a representative capacity, Rule 17 would not

interfere with the application of South Carolina’s Door-Closing Statute. 9

           b. Rule 17 does not exceed statutory authorization or Congress’s rulemaking

               power.

       “Congress has undoubted power to supplant state law, and undoubted power to prescribe

rules for the courts it has created, so long as those rules regulate matters ‘rationally capable of

classification’ as procedure.” Shady Grove Orthopedic Assocs., P.A., 559 U.S. at 406, 130 S. Ct.

at 442 (quoting Hanna v. Plumer, 380 U.S. 460, 472, 85 S. Ct. 1136, 14 L. Ed. 2d 8 (1965)). That

power and its limitations stem from the Rules Enabling Act:

               The Rules Enabling Act, 28 U.S.C. s 2072 (1958 ed.), provides, in
               pertinent part:

               ‘The Supreme Court shall have the power to prescribe, by general
               rules, the forms of process, writs, pleadings, and motions, and the
               practice and procedure of the district courts of the United States in
               civil actions.

               ‘Such rules shall not abridge, enlarge or modify any substantive
               right and shall preserve the right of trial by jury…”


Hanna v. Plumer, 380 U.S. at 464, 85 S. Ct. at 114 (quoting 28 U.S.C. § 2072). As to whether a

rule exceeds the power prescribed by the Rules Enabling Act:

               The test is not whether the rule affects a litigant's substantive rights;
               most procedural rules do. What matters is what the rule itself
               regulates: If it governs only “the manner and the means” by which
               the litigants' rights are “enforced,” it is valid; if it alters “the rules of


9
  Of note, however, California allows its domiciliaries to bring wrongful death and survival claims
in their individual capacities. See Cal. Civ. Prac. Code § 377.60. Therefore, under Rule 17(b)(1),
Plaintiff Shanna Zareski, a domiciliary of California, can bring wrongful death claims in her
individual capacity. Further, the minors’ claims are tolled and can be brought in South Carolina in
their respective individual capacities in accordance with Rule 17, once the minors are 18 years old.
                                                    13
               decision by which [the] court will adjudicate [those] rights,” it is
               not.

Shady Grove Orthopedic Assocs., P.A., 559 U.S. at 407, 130 S. Ct. at 1442 (quoting Mississippi

Publishing Corp. v. Murphree, 326 U.S. 438, 445, 66 S. Ct. 242, 90 L. Ed. 185 (1946)). Within the

same opinion, the Supreme Court noted “[a]pplying that test, we have rejected every statutory

challenge to a Federal Rule that has come before us.” Shady Grove Orthopedic Assocs., P.A., 559

U.S. at 407, 130 S. Ct. at 1442. Nevertheless, the question before us becomes whether Rule 17(b)’s

capacity to sue provisions regulates “matters capable of classification as procedure,” or goes

further than that prescribed in the Rules Enabling Act.

       Federal courts have consistently analyzed Rule 17’s “capacity to sue” provisions as a

procedural issue. See, e.g., Gas Serv. Co. v. Hunt, 183 F.2d 417, 419 (10th Cir. 1950) (“[T]he

person in whose name the action may be prosecuted for the enforcement of the substantive right

is procedural, not substantive.”); Du Vaul v. Miller, 13 F.R.D. 197, 198 (W.D. Mo. 1952) (“A re-

examination of Rule 17, as well as Rule 19, Fed. Rules Civ. Proc., 28 U.S.C.A., convinces us that

the question is purely a procedural one in this court and does not change the substantive law of

[the state].”); Pelican Renewables 2, LLC v. Directsun Solar Energy & Tech., LLC, 325 F.R.D.

570, 577 (E.D. La. 2016) (finding “capacity to sue” as procedural and declining to apply Louisiana

door-closing statute). Likewise, Plaintiffs’ “capacity to sue” in this case is a procedural question.

Therefore, because Rule 17(b)(1) governs the individual plaintiffs’ capacity to sue, the conflicting

Door-Closing Statute shall not apply, and the Motion must be denied as to their claims.

       The Supreme Court’s Shady Grove opinion, in fact, turned away an attempt to apply a state

door-closing statute to procedural matters in federal court. There, the defendant sought to defeat a

purported federal class action by enforcing a New York statute that “prohibits class actions in suits

seeking penalties or statutory minimum damages.” Shady Grove Orthopedic Assocs., P.A., 559

                                                 14
U.S. at 396, 130 S.Ct. at 1436. The Supreme Court held Fed. R. Civ. P. 23 controlled, noting that

a federal class action under Rule 23 “merely enables a federal court to adjudicate claims of multiple

parties at once, instead of in separate suits. And like traditional joinder, it leaves the parties' legal

rights and duties intact and the rules of decision unchanged.” Id. at 408, 130 S. Ct. at 1443. The

same is true in this matter where Rule 17 does not seek to impact parties “legal rights and duties,”

but rather merely provides the manner in which those legal rights and duties may be enforced in

federal court.

        The practical effect of granting the Defendant the relief it seeks here would be the

invalidation of the whole of Fed. R. Civ. P. 17(b).

                 A Federal Rule of Procedure is not valid in some jurisdictions and
                 invalid in others—or valid in some cases and invalid in others—
                 depending upon whether its effect is to frustrate a state substantive
                 law (or a state procedural law enacted for substantive purposes).

Shady Grove Orthopedic Assocs., P.A., 559 U.S. at 409, 130 S. Ct. at 1444. The only way Rule

17(b) would not control the question of capacity to sue in this case would be if it necessarily

violated the parameters of the Rules Enabling Act, in which case the whole of Rule 17(b) must be

invalidated. No court has made such a ruling.

        Plaintiffs’ position is entirely consistent with Fourth Circuit case law concerning the

application of the Door-Closing Statute in federal court. See, e.g., Tuttle Dozer Works, Inc. v.

Gyro-Trac (USA), Inc., 463 F. Supp. 2d 544, 549 (D.S.C. 2006) (“It has been long held that federal

courts sitting in diversity must apply [the Door-Closing Statute] unless countervailing federal

interests preclude its application.”). Each one of the seven cases cited by the District Court in

Tuttle Dozer Works predated the South Carolina Supreme Court’s 2003 reclassification in Farmer

of the Door-Closing Statute as one pertaining to “capacity to sue” rather than subject matter

jurisdiction. As such, until Farmer, no conflict existed between Fed. R. Civ. P. 17(b) and the Door-

                                                   15
Closing Statute. Once that conflict appeared, however, the Rules Enabling Act analysis set forth

above controlled its resolution.

        Though the Tuttle Dozer Works district court decision was authored three years after

Farmer, the court was not asked to conduct a Rules Enabling Act analysis of Fed. R. Civ. P. 17(b). 10

Rather, the Tuttle Dozer Works plaintiff failed to raise Farmer’s re-interpretation of the Door-

Closing Statute as determining capacity rather than subject matter jurisdiction, and instead simply

argued the Door-Closing Statute did not apply to his case because of Farmer’s observation that

“[t]he statute clearly does not apply to federal suits . . . .” Farmer, 353 S.C. at 558, 579 S.E.2d at

328. The district court turned away this argument, however, citing a 1949 United States Supreme

Court holding that applied state court door-closing statutes to federal courts sitting in diversity

because failure to do so “would create discriminations against citizens of the State in favor of those

who can invoke the diversity jurisdiction of the federal courts. It was that element of discrimination

that Erie R. Co. v. Tompkins was designed to eliminate.” Tuttle Dozer Works, Inc., 463 F. Supp.

2d at 549 (quoting Woods v. Interstate Realty Co., 337 U.S. 535, 538, 69 S. Ct. 1235, 1237, 93 L.

Ed. 1524 (1949)). But as the Supreme Court recently reiterated in Shady Grove, “[w]e do not wade

into Erie's murky waters unless the federal rule is inapplicable or invalid.” Shady Grove

Orthopedic Assocs., P.A., 559 U.S. at 398, 130 S. Ct. at 1437; see also Odom v. Penske Truck

Leasing Co., L.P., 893 F.3d 739, 743 (10th Cir. 2018) (“And though Erie provides an alternate

justification for federal courts to incorporate state door-closing statutes into diversity suits, it also

requires adherence to the Federal Rules of Civil Procedure in actions touching those statutes.”).




10
  Indeed, even if the Tuttle court had been asked to conduct such an analysis, the Tuttle decision
was decided 4 years before the Supreme Court’s Shady Grove decision setting forth the proper
analysis.
                                                   16
Because Rule 17(b) is neither inapplicable nor invalid, the concerns raised by Woods are

inapplicable here.11

           Because Fed. R. Civ. P. 17(b)(1) trumps the Door-Closing Statute and determines the

capacity of the non-resident individual Plaintiffs to bring claims, the Motion as to claims brought

by the individual Plaintiffs should be denied. As to claims brought by Plaintiffs in their

representative capacity, Fed. R. Civ. P. 17(b)(3) leaves the question of capacity to sue up to the

law of the forum state (here South Carolina). Thus, denial of the Motion as to claims brought by

Plaintiffs in their representative capacity turns on whether the Door-Closing Statute applies at all

(see supra, Section II) and/or, if it does apply, whether countervailing federal interests mean the

Court should not apply the Door-Closing Statute here (see infra Section IV).

     IV.      Countervailing federal considerations prohibit the application of the Door-

              Closing Statute

           Even if the Door-Closing Statute applies and would potentially bar some of Plaintiffs’

claims, which it does not, it is well settled that federal district courts need not apply South

Carolina’s Door-Closing Statute in diversity cases if doing so would frustrate important

countervailing federal interests. See Szantay v. Beech Aircraft Corp., 349 F.2d 60, 65 (4th Cir.

1965); Cent. Wesleyan Coll. v. W.R. Grace & Co., 143 F.R.D. 628, 639 (D.S.C. 1992), aff'd, 6

F.3d 177 (4th Cir. 1993). Contrary to Defendant’s arguments in their moving papers, this case




11
   The continuing vitality of Woods also has been called into question in the wake of Hanna v.
Plumer. See, e.g., Domino Media, Inc. v. Kranis, 9 F. Supp. 2d 374, 381 (S.D.N.Y. 1998), aff'd,
173 F.3d 843 (2d Cir. 1999)(“Hanna implicitly calls Woods into question by suggesting that Rule
17(b) applies to the exclusion of a forum state door-closing statute so long as it is a valid exercise
of authority under the Rules Enabling Act.”); McKenzie v. Hawaii Permanente Med. Grp., Inc.,
29 F. Supp. 2d 1174, 1176 (D. Haw. 1998)(“First, the continuing vitality of Woods has been
questioned.”); Joe Hand Promotions, Inc. v. Mooney's Pub Inc., 2014 WL 4748272, at *4 (C.D.
Ill. 2014) (unpublished).
                                                 17
certainly presents such countervailing federal interests that preclude the Door-Closing Statute’s

application to any of the Plaintiffs claims here.

        The Szantay court noted several countervailing federal considerations in refusing to apply

the Door-Closing Statute to the facts of that case, including: (1) the purpose in the grant of diversity

jurisdiction of avoiding discrimination against nonresidents; (2) the policy of encouraging a state

to enforce the laws of its sister states; and (3) the fact that South Carolina was the only state in the

country in which the two defendants could be joined. See Proctor & Schwartz, Inc. v. Rollins, 634

F.2d 738, 739-40 (4th Cir. 1980) (citing Szantay, 349 F.2d at 64). Courts have tended to focus their

analysis of countervailing federal interests primarily on whether the plaintiff could have brought

their suit in another forum and gained “full relief”. See Bumgarder v. Keene Corp., 593 F.2d 572,

573 (4th Cir. 1979); Rollins, 634 F.2d at 740 (question for countervailing considerations is whether

another “more logical, convenient forum” was available) (emphasis added) . Defendant incorrectly

asserts that another such forum was available to Plaintiffs here. It was not.

        Defendant identifies Delaware as the only alternative forum where Plaintiffs supposedly

could have brought their suit and gained “full relief.” See [ECF Doc. 10] Mot. at 8.12 Defendant,

however, would undoubtedly object to the convenience of Delaware as a forum, and would

undoubtedly have prevailed, given there is literally no connection between Plaintiffs’ claims and

the State of Delaware. If the courts of the only other state where Defendant alleges Plaintiffs could

bring their claims would have dismissed the case on grounds of forum non conveniens, then

Plaintiffs could not, in actuality, have proceeded there nor obtained “full relief.” See Hencely, 475

F. Supp. 3d at 468-69 (holding defendant’s lack of jurisdiction and forum non conveniens



12
  As discussed supra, Defendant previously objected to personal jurisdiction over it in California,
the place of the plane crash underlying these claims, eliminating that State as a potential alternative
forum.
                                                    18
arguments shutting plaintiff out of another jurisdiction, and the strong likelihood of them making

such arguments in other jurisdictions triggered countervailing federal interests) (citing Bumgarder,

593 F.2d at 573; and Szantay, 349 F.2d at 65-66). Thus, countervailing federal interests are clearly

triggered because Plaintiffs do not have any other forums in which to join this Defendant.

       Defendant would surely have raised a forum non conveniens challenge in Delaware

because it has already admitted (rightly so) that Delaware has no connection whatsoever to

Plaintiffs’ claims. The only argument Defendant has advanced for Delaware as a reasonable

alternative forum is the fact that Champion is a Delaware LLC. See [ECF Doc. 10] Mot. at p. 8.

In its Motion to Quash Plaintiffs’ claims in California, however, Defendant unambiguously stated

that “any witnesses and documents relating to any claims against Champion are located in South

Carolina.” (Exhibit A—Champion Motion to Quash at p. 15). Plaintiffs are not aware of any

Champion facilities in Delaware, let alone any facilities at which the subject products were

designed or manufactured.      There is literally no connection between Plaintiffs’ claims and

Delaware other than the fact that Defendant filed its Articles of Organization there to obtain

favorable tax status. Therefore, a case filed in Delaware under these facts would present the

quintessential forum non conveniens dismissal scenario.

       The potential for Plaintiffs claims to survive in Delaware are further diminished

considering Delaware’s adoption of a minority test for evaluating when to dismiss for forum non

conveniens. In Aranda v. Philip Morris USA, Inc., 183 A.3d 1245 (Del. 2018), the Delaware

Supreme Court held that whether there was an available alternative forum is merely a factor to be

considered in the forum non conveniens analysis, rather than a requirement before any dismissal

on the basis of forum non conveniens. Id. at 1252-55 (“An available alternative forum is not a

threshold requirement before dismissing a case for forum non conveniens.”). Therefore, in addition



                                                19
to its already insurmountable arguments against Delaware as a convenient forum for this case,

Defendant Champion could have, and surely would have argued for a forum non conveniens

dismissal despite their asserting South Carolina is not an available alternative forum due to the

Door-Closing Statute.

        Defendant may continue its jurisdictional gamesmanship by arguing that Delaware was

somehow an alternative forum despite these glaring inconvenience issues.                  For instance,

Champion’s moving papers refer to numerous cases in which a plaintiff’s failure to file in an

alternative forum within the statute of limitations meant that no countervailing federal

considerations were triggered. See [ECF No. 10] Mot. at p. 8-9 (citing Rollins, 634 F.2d at 740;

Bumgarder, 593 F.2d at 573; Boisvert v. Techtronic Ind. N.A., Inc., 56 F. Supp. 3d 750, 752

(D.S.C. 2014); Cal. Buffalo v. Glennon-Bitton Group, Inc., 910 F. Supp. 255, 257 (D.S.C. 1996);

Collins v. R.J. Reynolds Tobacco Co., 901 F. Supp. 1038, at 1042 n. 2 (D.S.C. 1995)). There is a

significant difference, however, between an alternative forum with reasonable convenience

connections to the facts of a case rejecting the claims on the merits as time-barred, as in those

cases, and an alternative forum being unable to hear the merits claims at all because the forum has

no connection with the facts of the case whatsoever. While the plaintiffs in those cases could have

filed and received full relief in an alternative form had they filed in a timely fashion, Plaintiffs here

would never have been granted any relief in Delaware, the only alternative forum, regardless of

when they filed. Therefore, the cases cited by Defendant are irrelevant and inapplicable to the case

at hand.

        Since Defendant would no doubt challenge Plaintiffs’ ability to secure full relief in the only

other available forum besides South Carolina, this Court should also consider the numerous

important countervailing federal interests that would be frustrated if the Door-Closing Statute were



                                                   20
enforced to bar Plaintiffs’ claims. There is a “federal interest in providing a convenient forum for

the adjudication of the plaintiffs’ actions.” Szantay, 349 F.2d at 66 ((“[W]e hold that the conflict

here between federal and state policies, if in fact one exists, is to be resolved in favor of the federal

interest in providing a convenient forum for the adjudication of the plaintiffs' actions.”); 28 U.S.C.

§ 1404 (codifying forum non conveniens doctrine and reiterating federal interest in providing a

convenient forum for parties and witnesses). South Carolina is manifestly the state with the most

significant interest and which provides the most convenient forum for all parties for hearing

Plaintiffs’ claims.

        There are also numerous other countervailing federal interests present that conflict with the

application of the Door-Closing Statute. These include: (1) diversity jurisdictions’ purpose of

avoiding discrimination against nonresidents; and (2) the policy of encouraging a state to enforce

the laws of its sister states. Szantay, 349 F.2d at 65-66. Closing the federal courthouse doors to

Plaintiffs would entirely frustrate the purpose of the grant of diversity jurisdiction, whose role is

to “make certain that: ‘(a) a nonresident litigant resorting to federal diversity jurisdiction should

obtain the same relief as a resident litigant asserting the same cause of action would receive in

state courts.’” Id. (citing Markham v. City of Newport News, 292 F.2d 711, 718 (4 th Cir. 1961)).

Further, “the duty imposed on federal courts in diversity cases to hear and adjudicate the issues

before it” is another countervailing federal interest in conflict with the application of the Door-

Closing Statute here. Id. at 66, n. 11.

        The basic jurisdictional facts of Plaintiffs’ claims are not unique, and it is not difficult to

imagine other non-residents of South Carolina being injured by defective Champion aircraft

component products in plane crashes occurring in the other 49 states and beyond. With Champion

able to structure its distribution in such a way as to prevent specific jurisdiction in the fortuitous



                                                   21
place where a plane crashes, forum non conveniens foreclosing jurisdiction in Defendant’s state of

incorporation (Delaware), and the Door-Closing Statute preventing anyone except South Carolina

residents from bringing claims against Champion in its South Carolina principal place of business,

all other potential non-resident victims are effectively left without a remedy for their deaths and

injuries. The discrimination against non-resident plaintiffs inherent in this outcome is not only be

deeply disturbing, but anathema to the fundamental purpose of federal diversity jurisdiction.

       Constantly transferring cases involving non-South Carolina residents injured by Defendant

to less convenient federal forums, like Delaware, would also trigger countervailing federal

interests against the application of the Door-Closing Statute. It is an important part of the federal

courts’ mission to facilitate judicial economy and ensure the “just, speedy, and inexpensive

determination of every action and proceeding.” Cent. Wesleyan Coll., 143 F.R.D. at 639 n.13

(recognizing as a countervailing federal consideration matters “implicating the federal court

system and judicial economy”), aff'd, 6 F.3d 177 (4th Cir. 1993); Fed. R. Civ. P. 1. While Plaintiffs

submit herein that a transfer is an appropriate form of alternative relief, this would be a waste of

the Court’s time rather than simply adjudicating these claims itself in this, the most convenient

jurisdiction. Additionally, the Szantay court already recognized that there was nothing preventing

other federal courts from transferring cases to South Carolina District Court pursuant to the federal

doctrine of forum non conveniens and 28 U.S.C. § 1404(a), even though South Carolina law denies

non-resident plaintiffs access to its state courts. See Szantay, 349 F.2d at 66 (citing Van Dusen v.

Barrack, 376 U.S. 612, 84 S. Ct. 805, 11 L. Ed. 2d 945 (1964)). In this scenario, there would be

a frequent need for the South Carolina District Court to then dismiss or re-transfer the case to the

Delaware District Court. This constant venue shuffle is totally undesirable and contrary to the




                                                 22
federal interest of efficiently resolving claims on their merits, and it presents yet another

countervailing federal interest against the applicable of the Door-Closing Statute.

        For all the above reasons, there are ample countervailing federal interests that conflict with

and dictate against application of the Door-Closing Statute to bar Plaintiffs’ claims. There are

more than sufficient grounds to hold that the conflict between federal and state policies must be

resolved in favor of the federal interest of providing a convenient forum, indeed likely the only

forum, for the adjudication of Plaintiffs’ claims. See Szantay, 349 F.2d at 66.

   V.      The fact-intensive inquiry of the Motion precludes ruling until fact discovery has

           taken place

        Although the Tuttle Dozer District Court ultimately decided that the Door-Closing Statute

was applicable to the plaintiff’s claims, it also rejected the defendant’s motion for judgment on the

pleadings at the outset of the case in favor of reconsidering the motion after the close of discovery.

               [D]etermining whether the door-closing statute precludes some of
               the causes of action in this case depends on a fact-sensitive analysis.
               When a contract is involved, the question for purposes of the door-
               closing statute is whether the contract was made or was to be
               performed in South Carolina. Moreover, the door-closing statute
               does not preclude a suit when the ‘subject of the action’ is located
               in South Carolina, an issue that similarly requires a factual analysis.
               In this case, the record thus far contains little or no evidence from
               which the court can determine whether the door-closing statute
               precludes one or more of the plaintiff's causes of action. It would not
               be prudent to decide this issue at such an early stage in the
               proceedings, but to instead wait until after the parties have an
               opportunity to engage in discovery and gain a clearer picture of the
               facts.

Tuttle Dozer Works, Inc. at 551; see also Ocwen Loan Serving, LLC v. Foodman, Hunter, &

Karres, PLLC, Case No. 4:13–1118–MGL, 2013 WL 6668097, at *5 (D.S.C. Dec. 18,

2013)(unpublished)(citing Tuttle Dozer Works, Inc.). Similarly, here no discovery has taken place

between the parties and the “fact-sensitive analysis” required by the instant motion is poorly poised

                                                 23
for resolution. Should the court decline to deny the Defendant’s motion on the other grounds set

forth, it should deny the motion with leave to refile subsequent to the completion of fact discovery.

    VI.       Even if the Court rejects all of Plaintiffs’ arguments, it should transfer this case

              to an alternative jurisdiction in lieu of dismissal.

          Plaintiffs respectfully submit that transfer is the appropriate alternative remedy if the Court,

despite all the arguments set forth above, finds the Door-Closing Statute applies to bar Plaintiffs’

claims. Pursuant to 28 U.S.C. § 1404(a), “for the convenience of parties and witnesses and in the

interest of justice, a district court may transfer any civil action to any other district . . . where it

might have been brought or to any district . . . to which all parties have consented.” (emphasis

added). The decision to transfer a case to another venue is “committed to the discretion of the

district court[,]” In re Ralston Purina Co., 726 F.2d 1002, 1005 (4th Cir. 1984) (citations omitted),

requiring the court to undertake “an individualized, case-by-case consideration of convenience and

fairness” and “to weigh in the balance a number of case-specific factors.” Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 29 (1988) (citation omitted). The factors “commonly considered” are:

                  (1) the ease of access to the sources of proof; (2) the convenience of
                  the parties and witnesses; (3) the cost of obtaining the attendance of
                  the witnesses; (4) the availability of compulsory process; (5) the
                  possibility of a view by the jury; (6) the interest in having local
                  controversies decided at home; and (7) the interests of justice.

Atkins v. Mortara Instrument, Inc., Case no. 2:17-cv-48-DCN, 2017 WL 10754250, at *2 (D.S.C.

Sept. 29, 2017) (unpublished).

          Defendant readily admits in its moving papers that it would have been amenable to process

in Delaware. Further, Defendant’s Motion to Quash in California readily admitted that Delaware

was one of the states in which Champion is “at home” for the purpose of personal jurisdiction.

Therefore, factor 4 supports a transfer to Delaware.



                                                    24
        While the convenience of evidence and witness factors (1, 2, 3, and 6 above) 13 may favor

South Carolina, the interests of justice greatly outweigh the other convenience factors and support

transfer. The interests of justice are implicated when the case was filed in the “wrong court for

very understandable reasons and filing the petition in the appropriate court would now likely be

time-barred.” Mokarram v. U.S. Atty. Gen., 316 Fed. Appx. 949, 952 (11 th Cir. 2009); see also

Wright & Miller, Fed. Prac. & Proc., § 3854, n. 2, Standard in Considering Transfer – Interest of

Justice (4th Ed. 2020); Internatio-Rotterdam, Inc. v. Thomsen, 218 F.2d 514, 516 (4 th Cir. 1955)

(“We think, also, that the transfer falls within the letter and spirit of 28 U.S.C. § 1404(a) as being

a transfer ‘for the convenience of parties and witnesses, in the interest of justice.’ . . . We think

that the power is no less . . . , when failure to make the transfer may result in not only inconvenience

but also in denial of justice to one of the parties.”). This action was filed in this judicial district

for the understandable reasons that this is where Defendant conducts all its business, including the

design and manufacture of the subject products, where Defendant previously stated all witnesses

and documents were located, and where the claims in this action arose. Plaintiffs would now be

time-barred from re-filing in Delaware, as Defendant is all too pleased to point out in their moving

papers, and therefore the interests of justice overwhelmingly support transfer of this action to the

United States District Court for the District of Delaware.

        Defendant cannot reasonably oppose such an alternative transfer. Either Delaware is so

lacking in convenience that it cannot serve as a transfer forum for these claims, in which case




13
  Factor 5, “the availability of view by the jury,” is typically neutral, except in cases involving
uniquely relevant and immovable real property. See, e.g., Ocwen Loan Serving, LLC v. Foodman,
Hunter, & Karres, PLLC, Case No. 4:13-1118-MGL, 2013 WL 6668097, at *7 (D.S.C.
2013)(unpublished). The relevant physical evidence of the aircraft component parts and wreckage
can be transported to any venue for a jury to view, or photographs and other alternative evidence
used instead, and therefore, this factor does not favor either venue.
                                                  25
Plaintiffs arguments above in Section IV are correct and the Door-Closing Statute should not be

applied, or Delaware presents sufficient convenience for the interests of justice factor to clearly

compel that a transfer to Delaware under § 1404(a) is appropriate. See Hencely, 475 F. Supp. 3d

at 468 (holding defendant’s refusal to consent to transfer relevant and telling when analyzing

availability of alternative forum, and countervailing federal interests against application of Door-

Closing Statute). Any other outcomes would be allowing the Defendant to effectively foreclose

any remedy at all, and prevent Plaintiffs from seeking redress against Champion in any forum,

ever.

        Transfer to another district court has been used to solve Door-Closing Statute issues in the

past, including in the cases cited by Defendant. For instance, in Grimsley v. United Engineers and

Constructors, Inc., 818 F. Supp. 147 (D.S.C. 1993), the court found the Door-Closing Statute

applied and South Carolina federal court was closed to the plaintiff. Id. at 148. Nonetheless, the

court transferred the case to a venue where the defendant was subject to general personal

jurisdiction and where the claims would have been timely when originally filed in South Carolina.

Id.at 149.14 The result should be the same here. In the alternative, Plaintiffs’ claims should be

transferred to the District of Delaware, the place of Defendant’s incorporation where it admits it is

“at home” and subject to general jurisdiction, and where this action would have been timely filed




14
   While the Grimsley court rejected transfer under § 1404(a), that was only because that case was
decided before the South Carolina Supreme Court’s Farmer decision, when the Door-Closing
Statute was still understood to deprive courts of subject matter jurisdiction. See 818 F. Supp. at
148. Since § 1404(a) does not apply when a court lacks jurisdiction, the Grimsley court instead
relied upon 28 U.S.C. § 1631 to transfer the case. Now, in light of the Farmer decision
reinterpreting the Door-Closing Statute and clarifying that it does not impact subject matter
jurisdiction, see 53 S.C. 553, 579 S.E.2d 325, § 1404(a) is the applicable transfer provision.
Plaintiffs submit, however, that the analysis and result does not change since both § 1631 and §
1404(a) take into account the interests of justice and it was on this basis that the Grimsley court
ruled transfer appropriate. See 818 F. Supp. at 149.
                                                 26
notwithstanding any two-year statute of limitation by virtue of the tolling agreement entered into

by the parties. (Exhibit C—Tolling Agreement). Just as in Grimsley, the interests of justice

compel such a transfer. See 818 F. Supp. at 149.

       For these reasons, Plaintiffs respectfully submit that, in the alternative if the Court rejects

Plaintiffs’ arguments above and holds the Door-Closing Statute applies to bar capacity for

Plaintiffs’ claims, then the case should be transferred to the United States District Court for the

District of Delaware.

                                         CONCLUSION

       For the reasons set forth herein, the Defendant’s motion should be denied. Plaintiffs

respectfully request oral argument on this motion is the Court is so inclined.

                                              Respectfully submitted,



                                              /s/ Graham L. Newman
                                              Mark D. Chappell (Fed ID No. 106)
                                              Graham L. Newman (Fed ID No. 9746)
                                              James D. George (Fed ID No. 13018)
                                              CHAPPELL, SMITH & ARDEN, P.A.
                                              2801 Devine Street, Suite 300
                                              Columbia, South Carolina 29205
                                              (803) 929-3600
                                              (803) 929-3604 (facsimile)
                                              mchappell@csa-law.com
                                              gnewman@csa-law.com
                                              jgeorge@csa-law.com

                                              NELSON & FRAENKEL LLP
                                              Stuart R. Fraenkel (pending pro hac vice)
                                              Nicole C. Andersen (pending pro hac vice)
                                              601 S. Figueroa St., Suite 2050
                                              Los Angeles, CA 90017
                                              (844) 622-6469
                                              (213) 622-6019 (facsimile)
                                              stuart@nflawfirm.com



                                                 27
KREINDLER & KREINDLER LLP
Justin Green (pending pro hac vice)
Vincent Lesch (pending pro hac vice)
750 Third Ave., 32nd Floor
New York, NY 10017
(212) 687-8181
(212) 972-9432 (facsimile)
jgreen@kreindler.com
vlesch@kreindler.com

PANISH SHEA & BOYLE LLP
Kevin R. Boyle (pending pro hac vice)
Nathan Werksman (pending pro hac vice)
1111 Santa Monica Boulevard, Suite 700
Los Angeles, CA 90025
(310) 477-1700
(310) 477-1699
boyle@psblaw.com
werksman@psblaw.com




  28
